EXHIBIT 10.1



 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (“ Agreement ”) is made as of April 28, 2015
(the “ Effective Date ”), by and between Rokwader, Inc., a Delaware corporation
(the “ Company ”), and Coco Partners, LLC, a Delaware limited liability company
(the “ Investor ”).

 

RECITALS

 

WHEREAS , pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder, the Investor
desires to purchase from the Company, and the Company desires to sell and issue
to the Investor, 15,250,000 shares of the common stock, par value $0.001 per
share, of the Company (the “ Common Stock ”) and a warrant to purchase 5,900,000
shares of the Company’s common stock (the “Warrant”), on the terms and subject
to the conditions set forth in this Agreement. The Common Stock and Warrants are
sometimes referred to collectively herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Purchase and Sale of Stock.

 

1.1                                Sale and Issuance of Stock.  The Company
agrees to issue and sell to the Investor, and the Investor agrees to purchase
from the Company, a maximum of 15,250,000 shares of Common Stock and 5,900,000
Warrants for a maximum price of Six Million One Hundred Thousand Dollars
($6,100,000) (the “Purchase Price ”), which upon closing will result in the
Investor owning approximately 86.7% of the outstanding Common Stock of the
Company.

 

1.2                     Payment of the Purchase Price. The payment of the
Purchase Price for the Securities shall be made as follows:

 

1.1.1             At the Closing (as defined below) the Investor shall pay to
the Company $3,050,000 by wire transfer of immediately available funds to the
account specified in writing by the Company to the Investor, subject to the
satisfaction of the conditions set forth in this Agreement.  Payment of the
$3,050,000 shall be made against delivery to the Investor of certificates
representing 7,625,000 shares of Common Stock and the Warrant. The Warrant shall
allow the Investor to purchase, at any time after the Closing until April 1,
2020 (the “Expiration Date”), to purchase up to 5,000,000 shares at an exercise
price of $0.60 per share, 500,000 shares at an exercise price of $1.00 per share
and 400,000 shares at an exercise price of $1.25 per share. The Warrant shall be
set forth in a Warrant Agreement in form and substance satisfactory to the
parties hereto; and

 

1.1.2             The Investor shall have the right, but not the obligation, to
purchase a second tranche of the Securities by delivering to the Company on or
before June 30, 2015, a take- down commitment letter (the “Commitment”)
confirming the purchase of an additional 7,625,000 shares of Common Stock in the
amount of $3,050,000 payable on or before June 30, 2015. The failure of the
Investor to deliver the Commitment and the purchase price for the second tranche
of Securities shall not be deemed a breach of this Agreement.

 

1.3                      Closing.  The closing of the sale and purchase of the
Securities will take place remotely via the exchange of documents and signatures
after the satisfaction or waiver of each of the conditions set forth in
Sections 4 and 5 on May 1, 2015 (the “Closing”).

 

1.3.1             Documents to Be Delivered by the Company. In connection with
the Closing, the Company shall execute and deliver to the Investor the following
documents and instruments: (i) certificates representing the Securities
delivered at Closing; (ii) the Warrant; (iii) the written resignations of Gary
Saderup as an officer and member of the Board of Directors of the Company and
Yale Farar and Steve Dorff as officers of the Company; (iv) officer’s
certificate certifying the Certificate of incorporation and bylaws; (v) a
closing certificate with respect to the satisfaction of the Company’s conditions
to Closing, and the accuracy of the representations and warranties of the
Company; (vi) an opinion of Company legal counsel in the form satisfactory to
Investor’s counsel; (vii) resolutions of the Board of Directors approving this
Agreement and the transactions contemplated herein; (viii) the Holdback Shares
as defined in Section 8; and (ix) Financial Statements dated no earlier than
three (3) days prior to the Closing complying with the requirement of Section
4.4.5 hereof (the “Closing Financial Statements”)

 



--------------------------------------------------------------------------------



 
 

 

1.3.2             Documents to Be Delivered by the Investor. In connection with
the Closing, the investor shall deliver (i) resolutions of the Manager of
Investor approving this Agreement and the transactions contemplated herein; (ii)
a closing certificate with respect to the satisfaction of Investor’s conditions
to Closing and the accuracy of its representations and warranties; and (iii) the
applicable portion of the Purchase Price to be delivered at the Closing.

 

2.                                       Representations and Warranties of the
Company.  The Company and Yale Farar (“Farar”) hereby, jointly and severally,
represent and warrant to the Investor that the following representations are
true and correct as of the date hereof and as of the Closing (except to the
extent any such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date);

 

2.1                                Organization, Valid Existence and
Qualification..  The Company is a corporation duly organized and validly
existing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as currently conducted.  The
Company is duly qualified to transact business as a foreign corporation in each
jurisdiction in which it conducts its business, except where failure to be so
qualified could not reasonably be expected to result, either individually or in
the aggregate, in a material adverse effect on the Company’s financial
condition, business or operations.

 

2.2                                Authorization.  All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Company hereunder, and the authorization, issuance, sale
and delivery of the Securities, has been taken or will be taken prior to the
Closing, and this Agreement constitutes the valid and legally binding obligation
of the Company, enforceable in accordance with its terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement of creditors’ rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

2.3                      Capital Structure. The authorized capital stock of the
Company consists of: (i) 50,000,0000 shares of common stock par value $0.001
(the “Shares”) and (ii) 10,000,000 shares of preferred stock, par value $.001
per share, of the Company (the “Company Preferred Stock”). As of the date of
hereof, (x) 2,951,110 Shares were issued and outstanding, and (y) no shares of
Company Preferred Stock were issued and outstanding or held by the Company in
its treasury, and since December 31, 2014 and through the date hereof, no
additional Shares or shares of Company Preferred Stock have been issued. All of
the outstanding shares of capital stock of the Company are, and all shares of
capital stock of the Company which may be issued as contemplated or permitted by
this Agreement will be, when issued, duly authorized and validly issued, fully
paid and non-assessable and not subject to any pre-emptive rights. As of the
date hereof, the Company has issued options to purchase 325,000 Shares at an
exercise price of $0.75 per share. The options expire on December 31, 2015. The
Company has no other securities, or rights, or options, or warrants to purchase
securities, outstanding and no other securities, rights, or potions, or warrants
shall be issued prior to the Closing. No subsidiary of the Company owns any
Shares. Except as set forth above, no other stock shall be issued by the company
without the express written consent of the Investor.

 

2.4                                Valid Issuance of Securities.  The Securities
that are being purchased by the Investor hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be transferred to the Investor free of liens,
encumbrances and restrictions on transfer other than (a) restrictions on
transfer under this Agreement and under applicable state and federal securities
laws and (b) any liens, encumbrances or restrictions on transfer that are
created or imposed by the Investor.  Subject in part to the truth and accuracy
of the Investor’s representations set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Securities as contemplated by this Agreement are
exempt from the registration requirements of applicable state and federal
securities laws.

 

--------------------------------------------------------------------------------



 
 



 

 

2.5                                Non-Contravention.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
on the part of the Company is required in connection with the consummation of
the sale and issuance of Shares contemplated by this Agreement, except for the
filing of notices of the sale of Securities pursuant to Regulation D promulgated
under the Securities Act and applicable state securities laws.  The Company is
not in violation or default in any material respect of any provision of its
certificate of incorporation or bylaws, or of any instrument, judgment, order,
writ or decree to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to the Company, except for such violations or defaults of any federal
or state statute, rule or regulation that could not reasonably be expected to
result, either individually or in the aggregate, in a material adverse effect on
the Company’s financial condition, business or operations.  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby and thereby will not result in any such
violation or constitute, with or without the passage of time and giving of
notice, either (i) a default in any material respect of any such instrument,
judgment, order, writ or decree, or (ii) an event that results in the creation
of any lien, charge or encumbrance upon any assets of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any material
permit, license, authorization or approval applicable to the Company, in each
case, which could reasonably be expected to result, either individually or in
the aggregate, in a material adverse effect on the Company’s financial
condition, business or operations.

 

2.6                     Approvals. The Company Board of Directors, by
resolutions duly adopted by consent and unanimous vote of all directors of the
Company and, as of the date hereof, not subsequently rescinded or modified in
any way, has, as of the date hereof determined that this Agreement and the
transactions contemplated hereby, are fair to, and in the best interests of, the
Company’s stockholders and have been ratified and approved. The stockholders of
the Company holding a majority of the outstanding Common Stock have, by
resolutions duly adopted, approved this Agreement and the transactions
contemplated herein.

2.7                     Financial Statements/Undisclosed Liabilities. The
audited balance sheet and income statement of the Company dated as of December
31, 2014 have been delivered to the Investor (hereinafter referred to as the
“Financial Statements”). The Financial Statements and the Closing Financial
Statements are in accordance with the Company’s books and records, complete and
accurate in all material respects and are prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of and
operating results of the Company during the periods indicated. Neither the
Company nor any of its subsidiaries has any Liabilities other than Liabilities
that (i) are reflected or recorded on the Financial Statements or Closing
Financial Statements (including in the notes thereto), (ii) were incurred since
the date of the Financial Statements in the ordinary course of business, (iii)
are incurred in connection with the transactions contemplated by this Agreement,
or (iv) would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Company.

 

2.8                     Off-Balance Sheet Arrangements. Neither the Company nor
any of its Subsidiaries is a party to, or has any commitment to become a party
to, any joint venture, off balance sheet partnership or any similar Contract
(including any contract or arrangement relating to any transaction or
relationship between or among the Company and any of its subsidiaries, on the
one hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
“off balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K
under the Exchange Act), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Company or any of its subsidiaries in the Company’s
or such subsidiary’s published financial statements or other documents filed by
the Company with the Securities and Exchange Commission.

 

2.9                     Tax Returns and Payment of Taxes. The Company and each
of its subsidiaries have duly and timely filed or caused to be filed (taking
into account any valid extensions) all material federal, state, local, foreign,
employment and property tax returns required to be filed by them (“Tax
Returns”). Such Tax Returns are true, complete and correct in all material
respects. Neither Company nor any of its Subsidiaries is currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the ordinary course of
business consistent with past practice. All material Taxes due and owing by the
Company or any of its Subsidiaries (whether or not shown on any Tax Return) have
been timely paid or, where payment is not yet due, the Company has made an
adequate provision for such Taxes in the Company’s financial statements (in
accordance with GAAP). Neither the Company nor any of its Subsidiaries has
incurred any material liability for Taxes since the date of the Company’s most
recent financial statements outside the ordinary course of business or otherwise
inconsistent with past practice.

 



--------------------------------------------------------------------------------



 
 

 

2.10                     Litigation. As of the date hereof, there is no legal
action or, to the knowledge of the Company, governmental investigation pending,
or to the knowledge of the Company, threatened against the Company or any of its
Subsidiaries or any of their respective properties or assets or, to the
knowledge of the Company, any executive officer or director of the Company or
any of its Subsidiaries in their capacities as such, in each case by or before
any Governmental Entity. As of the date hereof, to the knowledge of the Company,
there are no SEC inquiries or investigations, other governmental inquiries or
investigations or internal investigations pending or, to the knowledge of the
Company, threatened, in each case regarding any accounting practices of the
Company or any of its Subsidiaries or any malfeasance by any executive officer
of the Company.

 

2.11                     Changes. Since the date of the Financial Statements,
there has not been:

 

2.11.1             Any change in the assets, liabilities, financial condition,
or operations of the Company except changes in the ordinary course of business
which have not been, either in any case or in the aggregate, materially adverse;

 

2.11.2             Any damage, destruction, or loss, whether or not covered by
insurance, materially and adversely affecting the properties or business of the
Company;

 

2.11.3             Any waiver or compromise by the Company of a valuable right
or of any debt owed to it;

 

2.11.4             Any loans made by the Company to its employees, officers or
directors other than travel or like advances made in the ordinary course of
business not in excess of $500;

 

2.11.5             Any declaration or payment of any dividend or other
distribution by the Company or any repurchase or redemption of the Company's
capital stock;

 

2.11.6             Any cancellation of any material contract or any write-off as
uncollectible of $2,500 or greater; or

 

2.11.7             Any material deterioration or any other event or condition of
any character which has materially and adversely affected the Company's business
or prospects.

 

2.12                     Insurance. The Company currently has no general
commercial liability or workers compensation insurance in effect. The Company is
not aware of any pending or threatened claims against the Company for personal
injuries, product liability or property damages.

2.13                     Legal Compliance. The Company, and the conduct and
operations of its business, will be in substantial compliance with each law
(including rules and regulations thereunder) of any federal(including the
Securities Act of 1933, as amended and the Securities and Exchange Act of 1934),
state, local or foreign government, or any governmental entity, which (a)
affects or relates to this Agreement or the transactions contemplated hereby or
(b) is applicable to the Company or business, except for any violation of or
default under a law referred to in clause (b) above which reasonably may be
expected not to have a material adverse effect on the assets, business financial
condition or results of operations of the Company. The Company is current in its
periodic and other filings required by the Securities act of 1934 and the
Investor is entitled to rely on the completeness and accuracy of each such
filing as of the dates such filings were made.

 

2.14                     Brokers' Fees. The Company has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

2.15                     Books and Records. As of Closing, the minute book and
other similar records of the Company contain true and complete records of all
actions taken at any meetings of the Company's shareholders and Board of
Directors, and of all written consents executed in lieu of the holding of any
such meeting and the books and records of the Company accurately reflect in all
material respects the assets, liabilities, business, financial condition and
results of operations of the Company and have been maintained in accordance with
good business and bookkeeping practices.

 

2.16 Full Disclosure. The representations and warranties of the Company
contained in this Agreement, the other provisions of this Agreement and all
other documents delivered to one another in connection with the purchase and
sale of the Securities when read together, do not contain and will not contain
any untrue statement of a material fact or omit any material fact necessary to
make the statements contained therein or herein in view of the circumstances
under which they were made not misleading.

 



--------------------------------------------------------------------------------



 
 

 

3.                                       Representations and Warranties of the
Investor.  The Investor hereby represents and warrants to the Company that the
following representations are true and correct as of the date hereof and as of
the Closing (except to the extent any such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date):

 

3.1                                Authorization.  The Investor has all
requisite power and authority to enter into this Agreement , and this Agreement
constitutes its valid and legally binding obligations, enforceable in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

3.2                                Purchase Entirely for Own Account.  This
Agreement is made with the Investor in reliance upon the Investor’s
representations to the Company, which by the Investor’s execution of this
Agreement the Investor hereby confirms, that the Securities acquired by the
Investor hereunder will be acquired for investment for the Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same. 
By executing this Agreement, the Investor further represents that the Investor
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation rights to such person or to any
third person, with respect to any of the Securities.

 

3.3                                No Solicitation.  At no time was the Investor
presented with or solicited by any publicly issued or circulated newspaper,
mail, radio, television or other form of general advertising or solicitation in
connection with the offer, sale and purchase of the Securities.

 

3.4                                Access to Information.  The Investor has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
Securities to be purchased by the Investor under this Agreement.  The Investor
further has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities and
to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Investor or to which the
Investor had access.  The foregoing, however, does not in any way limit or
modifies the representations and warranties made by the Company in Section 2.

 

3.5                                Investment Experience.  The Investor
understands that the purchase of the Securities involves substantial risk. The
Investor has experience as an investor in securities of companies in the
development stage and acknowledges that the Investor is able to fend for itself,
can bear the economic risk of the Investor’s investment in the Securities,
including a complete loss of the investment, and has such knowledge and
experience in financial or business matters that the Investor is capable of
evaluating the merits and risks of this investment in the Securities and
protecting its own interests in connection with this investment. The Investor
represents that the office in which its investment decision was made is located
at the address set forth in Section 6.5.

 

3.6                                Accredited Investor.  The Investor
understands the term “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act and is an “accredited
investor” for the purposes of acquiring the Securities to be purchased by the
Investor under this Agreement.

 

3.7                                Restricted Securities.

 

(a)              The Investor understands that the Securities are characterized
as “restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under the Securities Act and applicable regulations thereunder such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Investor represents that
the Investor is familiar with Rule 144 of the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 

(b)              The Investor understands that the certificates and Warrant,
respectively, evidencing the Securities may bear the following legend (or a
substantially similar legend):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 



--------------------------------------------------------------------------------



 
 

3.8                               No Brokers.  The Investor has not incurred,
and will not incur in connection with the purchase of the Securities, any
brokerage or finders’ fees, or agents’ commissions or similar liabilities.

 

3.9                              No Reverse Split. From the date of this
Agreement and continuing for a period of eighteen (18) months after the Closing,
the Company and the Investor shall not cause a reverse split of any Company
Common Stock.  

4. Covenants.

4.1                              Best Efforts. Each of the parties shall use its
best efforts, to the extent commercially reasonable, to take all action and to
do all things necessary, proper or advisable including but not limited to
obtaining all such waivers, permits, consents, approvals or other authorizations
from third parties and governmental entities, as may be necessary or desirable
in connection with the transactions contemplated by this Agreement.

 

4.2                              Full Access. The Company, prior to Closing,
shall permit Investor and Investor's representatives to have full access (at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Company) to all premises, properties, financial and
accounting records, contracts, other records and documents, and personnel, of or
pertaining to the Company. Investor (i) shall treat and hold as confidential any
Confidential Information (as defined below), (ii) shall not use any of the
Confidential Information except in connection with this Agreement, and (iii) if
this Agreement is terminated for any reason whatsoever, shall return to the
Company the Confidential Information (and all copies) thereof which are in its
possession. For purposes of this Agreement, "Confidential Information" means any
confidential or proprietary information of the Company that is furnished in
writing to the Investor by the Company in connection with this Agreement and is
labeled confidential or proprietary or, in the case of oral information, that is
identified as confidential at the time of disclosure; provided, however, that it
shall not include any information (i) which, at the time of disclosure, is
available publicly, (ii) which, after disclosure, becomes available publicly
through no fault of the Investor, or (iii) which the Investor knew prior to
disclosure.

 

4.3                              Exclusivity. From and after the date hereof
until Closing or other termination hereof, neither Farar nor the Company shall,
directly or indirectly, (i) encourage, solicit, initiate, engage or participate
in discussions or negotiations with any person or entity (other than the
Investor) concerning any investment, merger, consolidation, sale of material
assets, or other business combination involving the Company or any division of
the Company, or to sell the Securities, or (ii) provide any non-public
information to a prospective acquiror (other than the Investor).

 

4.4                              Operation of the Company. Except as
contemplated by this Agreement, during the period from the date of this
Agreement to the Closing, the Company shall conduct its operations in the
ordinary course of business .Without limiting the generality of the foregoing,
prior to the Closing Date, the Seller and the Company shall not, without the
written consent of the Buyer:

 

4.4.1             issue, sell, deliver or agree or commit to issue, sell or
deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) or authorize the
issuance, sale or delivery of, or redeem or repurchase, any securities or any
rights, warrants or options to acquire any stock or other securities;

 

4.4.2             split, combine or reclassify any shares of the Company's
capital stock; declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
the Company's capital stock;

 

4.4.3             other than in the ordinary course of business, create, incur
or assume any material debt not currently outstanding (including obligations in
respect of capital leases but excluding accounts payable incurred in the
ordinary course of business), assume, guarantee or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; or make any loans, advances or capital contributions to, or
investments in, any other person;

 

4.4.4             enter into, adopt or amend any employee benefit plan or any
employment or severance agreement or arrangement; or

 

4.4.5             discharge or satisfy any security interest or pay any
obligation or liability other than in the ordinary course of business or in
accordance with the terms of the applicable governing instruments;

 

4.4.6             mortgage or pledge any of the Company's property or Assets or
subject any such Assets to any security interest;

 



--------------------------------------------------------------------------------

 
 

4.4.7             enter into, amend, take or omit to take any action that would
constitute a material violation of or default under, or waive any rights under,
any material contract or agreement;

 

4.4.8             make or commit to make any capital expenditure;

 

4.4.9             take any action or fail to take any action permitted by this
Agreement with the knowledge that such action or failure to take such action
would result in (i) any of the representations and warranties of the Seller set
forth in this Agreement becoming untrue or (ii) any of the conditions to the
Closing set forth in Section 6 not being satisfied;

 

4.4.10             agree in writing or otherwise to take any of the foregoing
actions.

 

4.5                              Officers and Directors. Effective on or before
the Closing, Gary Saderup shall resign as an officer and a member of the Board
of Directors of the Company and Yale Farar and Steve Dorff shall resign as
officers of the Company. The Company’s Board of Directors shall, effective as of
the Closing, appoint Robert Wallace as the Chief Executive Officer, Chief
Financial Officer and Corporate Secretary. The Bylaws of the company currently
provide that the number of directors constituting the entire Board of Directors
shall be not less than two (2) nor more than nine (9) members and shall
initially consist of two (2) members. The Board of Directors shall by resolution
effective as of the Closing, set the number of seats at seven (7). Robert
Wallace shall be appointed by the sitting members of the Board of Directors to
fill one vacancy.

 

4.6                              Execution of Consulting Agreement with Steve
Dorff. On or before thirty (30) days after the Closing, the Company agrees to
have its wholly-owned subsidiary, Latigo Shore Music, Inc. (“Latigo”), enter
into a consulting agreement with Steve Dorff, which will include as part of his
compensation, 25% of Latigo’s publisher’s share of songs written by any current
or new songwriters under contract to Latigo, including songs currently in the
Latigo catalog that have been written by its current songwriter, Jeston Cade.

 

5.                                       Conditions to the Investor’s
Obligations at Closing.  The obligations of the Investor at Closing are subject
to the fulfillment or waiver, on or by Closing, of each of the following
conditions, which waiver may be given by written, oral or telephone
communication to the Company or its counsel.

 

5.1                                Representations and Warranties.  Each of the
representations and warranties of the Company and Farar contained in Section 2
shall be true and accurate in all material respects on and as of the Closing
with the same force and effect as if they had been made at the Closing, except
for (a) those representations and warranties that address matters only as of a
particular date (which shall remain true and correct as of such particular
date), with the same force and effect as if they had been made at the Closing,
and (b) those representations and warranties which (i) are qualified as to
materiality or (ii) provide that the Company’s failure to comply with such
representation or warranty would not result in a material adverse effect, shall
be true and accurate in every respect as of the Closing.

 

5.2                                Performance.  The Company shall have
performed and complied in all material respects with all agreements, obligations
and conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing and shall have obtained all
approvals, consents and qualifications necessary to complete the purchase and
sale described herein.

 

5.3                                Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Shares pursuant to this Agreement shall be duly
obtained and effective as of the Closing, other than (a) the filing pursuant to
Regulation D, promulgated under the Securities Act, and (b) the filings required
by applicable state “blue sky” securities laws, rules and regulations. 

 

5.4                              Appointment of New Officer and Director. The
Company shall have taken the actions set forth in Section 4.5 hereof.

 

5.5                              Satisfaction with Due Diligence. Upon the
Closing, Investor shall be satisfied with its due diligence review of the
Company, business, legal compliance, Financial Statements and related matters.

 

5.6                              Settlement and/or Elimination of all
Liabilities of the Company in excess of $10,000. The Company shall have issued
317,392 shares of Common Stock and as of the Closing, delivered a check for
$250,000 to Brooktide, LLC/ Farar in full satisfaction of all monies, including
accrued interest, owed to Brooktide, LLC/Farar, in the amount of $446,060
(“Notes Payable”). The Company shall deliver to the Investor, Closing Financial
Statements dated not more than three (3) days prior to the Closing and signed by
the President of the Company showing that upon payment of the Notes Payable, the
Company’s liabilities will be less than $10,000 or other amount acceptable to
Investor.

 



--------------------------------------------------------------------------------



 
 

 

6.                                       Conditions to the Company’s Obligations
at Closing.  The obligations of the Company to the Investor at the Closing are
subject to the fulfillment, on or by the Closing, of each of the following
conditions, which waiver may be given by written, oral or telephone
communication to the Investor or its counsel:

 

6.1                                Representations and Warranties.  The
representations and warranties of the Investor contained in Section 3 shall be
true and accurate in all material respects on and as of the Closing with the
same force and effect as if they had been made at the Closing.

 

6.2                                Performance.  The Investor shall have
performed and complied in all material respects with all agreements, obligations
and conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing and shall have obtained all
approvals, consents and qualifications necessary to complete the purchase and
sale described herein.

 

6.3                                Payment of the Purchase Price.  The Investor
shall have delivered the Purchase Price as specified in Section 1.2 of this
Agreement.

 

6.4                                Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Shares pursuant to this Agreement shall be duly
obtained and effective as of the Closing, other than (a) the filing pursuant to
Regulation D, promulgated under the Securities Act, and (b) the filings, if
required, by applicable state “blue sky” securities laws, rules and regulations.

 

6.5                               Funding of Latigo. At the Closing,the new
Board of Directors of the Company shall adopt a resolution to fund $250,000 to
cover operating expenses over the next 12 months to further the growth and
development of Latigo, not including catalog acquisitions.

 

7. Indemnification by Farar and the Company. Farar, and the Company shall
indemnify the Investor, up to $100,000 in respect of, and hold the Investor
harmless against, any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), monetary damages, fines, fees, penalties,
interest obligations, deficiencies, losses and expenses (including without
limitation attorneys fees and litigation costs) (collectively “Damages”)
incurred or suffered by the Investor or the Company:

(a) resulting from any misrepresentation, breach of warranty or failure to
perform any covenant or agreement of Farar or the Company contained in this
Agreement;

(b) resulting from any income, franchise, employment, excess or property taxes
owing or arising on account of or in connection with the operation of the
Company prior to the Closing which taxes (if not previously paid) are not
reflected on the Financial Statements; and

(c) resulting from any liability which are not reflected in the Financial
Statements.

8. Holdback. As security for the Indemnification provision set forth in Section
7, 317,392 shares of common stock of the Company issued to Brooktide, LLC
pursuant to this Agreement (the “Holdback Shares”) shall be held in escrow with
an escrow holder acceptable to the parties hereto. To the extent that the
indemnification set forth in Section 7 is triggered, the Investor shall be
entitled to offset any Damages against the Holdback Shares. In lieu of
offsetting any damages against the Holdback Shares, Brooktide, LLC shall have
the right to pay such damages by cashier’s check. The offset shall be on a
dollar for dollar basis. For example, if the liabilities of the Company exceed
those permitted hereunder by $10,000, the investor shall be entitled to such
number of the Holdback Shares as equal $10,000. The value of the Holdback Shares
shall be the closing bid price of a share of the Company’s Common Stock as
traded on the relevant stock exchange on the close of the day prior to notice of
indemnification from the Investor to Brooktide, LLC. Any of the Holdback shares
being held at the expiration of 12 months form the Closing shall be delivered to
Brooktide, LLC. Except for the indemnification obligations with respect to the
representation and warranty set forth in Section 2.7 (Financial
Statements/Undisclosed Liabilities), the amount of $100,000 shall constitute the
entire liability of Brooktide, LLC/Farar to the Investor arising out of their
indemnification obligations as described in Section 7.



--------------------------------------------------------------------------------



 
 

 

 

9.                                       Miscellaneous.

 

9.1                                Survival of Representations and Warranties. 
The representations and warranties of the Company and the Investor contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement for a period of 12 months, and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Investor
or the Company.

 

9.2                                Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of California
(without reference to the conflicts of law provisions thereof).

 

9.3                                Counterparts; Facsimile Signatures.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Agreement may be executed and delivered by facsimile, or by
email in portable document format (.pdf) and upon such delivery of the signature
page by such method will be deemed to have the same effect as if the original
signature had been delivered to the other parties.

 

9.4                                Headings; Interpretation.  In this Agreement,
(a) the meaning of defined terms shall be equally applicable to both the
singular and plural forms of the terms defined, (b) the captions and headings
are used only for convenience and are not to be considered in construing or
interpreting this Agreement and (c) the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation.” All
references in this Agreement to sections, paragraphs, exhibits and schedules
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits and schedules attached hereto, all of which exhibits and schedules are
incorporated herein by this reference.

 

9.5                                Notices.  Unless otherwise provided herein,
any and all notices required or permitted to be given to a party pursuant to the
provisions of this Agreement will be in writing and will be effective and deemed
to provide such party sufficient notice under this Agreement on the earliest of
the following: (a) at the time of personal delivery, if delivery is in person;
(b) at the time of transmission by facsimile or email, addressed to the other
party at its facsimile number or email address specified herein (or hereafter
modified by subsequent notice to the parties hereto), with confirmation of
receipt made by printed confirmation sheet verifying successful transmission of
the facsimile; (c) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (d) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries.  All notices for delivery outside the United States will be
sent by facsimile,, email or by express courier.  Notices by facsimile shall be
machine verified as received.  All notices not delivered personally, by
facsimile or email will be sent with postage and/or other charges prepaid and
properly addressed to the party to be notified at the address or facsimile
number as follows, or at such other address, facsimile number or email as such
other party may designate by one of the indicated means of notice herein to the
other parties hereto as follows:

 

(a)                                  if to the Investor:

 

Robert Wallace, President

Coco Partners, LLC
15466 Los Gatos Blvd., Suite 109-352

Los Gatos, CA 95032
Facsimile:  4rwallace@comcast.net

 

(b)                                  if to the Company. Yale Farar or Brooktide,
LLC:

 

Yale Farar, President

Rokwader, Inc.
21900 Burbank Blvd., 3rd Floor

Woodland Hills, CA 91367
Email: farcap@aol.com


 



--------------------------------------------------------------------------------



 
 

 

9.6                                No Finder’s Fees.  The Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ or broker’s fee (and any asserted
liability as a result of the performance of services of any such finder or
broker) for which the Investor or any of its officers, partners, employees, or
representatives is responsible.  The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee (and any asserted liability as a result
of the performance of services by any such finder or broker) for which the
Company or any of its officers, employees or representatives is responsible.

 

9.7                                Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver affected in accordance with this Section 9.7 shall be
binding upon each party hereto. No delay or failure to require performance of
any provision of this Agreement shall constitute a waiver of that provision as
to that or any other instance. No waiver granted under this Agreement as to any
one provision herein shall constitute a subsequent waiver of such provision or
of any other provision herein, nor shall it constitute the waiver of any
performance other than the actual performance specifically waived.

 

9.8                                Severability.  If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto. 
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

 

9.9                               Entire Agreement.  This Agreement, together
with all exhibits and schedules hereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersede any and all prior negotiations, correspondence, agreements,
understandings duties, or obligations, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof.

 

9.10                         Third Parties.  Nothing in this Agreement, express
or implied, is intended to confer upon any person, other than the parties hereto
and their successors and assigns, any rights or remedies under or by reason of
this Agreement.

 

9.11             Costs, Expenses.  The Company and the Investor will each bear
their own expenses in connection with the preparation, execution and delivery of
this Agreement and the consummation of the Financing.

 

9.12                         Further Assurances.  The parties agree to execute
such further documents and instruments and to take such further actions as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

 

9.13                          Counsel. The parties hereto each state that they
have read this Agreement carefully, that they have consulted with legal counsel
regarding the terms and provisions of this Agreement (or have had the
opportunity to consult with legal counsel and chosen not to do so), and that
they have relied solely upon their judgment without the influence of anyone in
entering into this Agreement.

9.14                          Arbitration of Disputes.

(a) Consent to California Jurisdiction. Each member consents to be exclusively
subject to arbitration in Santa Clara County, California.

(b) Disputes Subject to Arbitration. Any claims or disputes arising out of or
relating to this Agreement will be settled by arbitration pursuant to the
provisions of the California Code of Civil Procedure commencing at Section 1280
et seq. The arbitrator's decision shall be final and binding without right to a
trial de novo. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. Hearings will be held in Santa Clara
County, California, or such other venue as the parties may determine by mutual
agreement.



--------------------------------------------------------------------------------

 
 

 

(c) Demand and Limitations on Claims. Any demand for arbitration must be made in
writing to the other party or parties. In no event will any demand for
arbitration be made after the date that the institution of legal proceedings
based on such claim, dispute or other matter would be barred by the applicable
statute of limitations.

(d) Provisional Remedies. The parties will have the right to file with a court
of competent jurisdiction an application for temporary or preliminary injunctive
relief, writ of attachment, writ of possession, temporary protective order
and/or appointment of a receiver, if the arbitration award to which the
applicant may be entitled may be rendered ineffectual in the absence of such
relief, or if there is no other adequate remedy. Any such application will not
act as a waiver of a party’s arbitration rights hereunder.

(e) Powers, Duties and Limitations of the Arbitrator. The arbitrator will
prepare and provide to the parties a written decision on all matters that are
the subject of the arbitration, including factual findings and the reasons that
form the basis of the arbitrator’s decision. The arbitrator will not have the
power to commit errors of law or legal reasoning and the award may be vacated or
corrected pursuant to California Code of Civil Procedure Section 1286.2 or
1286.6 for any such error. The award of the arbitrator will be mailed to the
parties no later than thirty (30) days after the close of the arbitration
hearing. The arbitration proceedings will be reported by a certified shorthand
court reporter, and written transcripts of the proceedings will be prepared and
made available to the parties upon any party’s request.

(f) Costs and Fees of the Arbitrator. Costs and fees of the arbitrator will be
borne by the non-prevailing party unless the arbitrator, for good cause,
determines otherwise.

 

 

 

 

 

 

 

 
 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the date first written above.

 

 

  COMPANY :           ROKWADER, INC.           By: /s/ Yale Farar   Name: Yale
Farar   Title: President and CEO

 

 

 

 

  INVESTOR :           COCO PARTNERS, LLC      

 

By: Gateway Advisors, Inc., Manager

  By: /s/ Robert Wallace   Name: Robert Wallace, President      

 



 

 

 